           Case 2:21-cr-00088-JAM Document 37 Filed 09/03/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     LAWRENCE FLEMING
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:21-cr-0088-JAM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR TEMPORARY
11                                                        )   MODIFICATION OF CONDITIONS OF PRETRIAL
     vs.                                                  )   RELEASE; ORDER
12                                                        )
     LAWRENCE FLEMING,                                    )   Hon. Carolyn K. Delaney
13                                                        )
                     Defendant.                           )
14                                                        )
                                                          )
15
              The defendant, LAWRENCE FLEMING, by and through his attorney of record,
16
     Assistant Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its
17
     attorney of record, Alstyn Bennett, hereby stipulate to and request an order from this Court
18
     temporarily modifying the conditions of Mr. Fleming’s pretrial release to permit him to spend
19
     the night of Friday, September 3, 2021 at his mother’s home in Concord, CA, which is outside of
20
     the electronic monitoring zone. The pretrial services officer is supportive of the requested
21
     modification.
22
              Mr. Fleming is currently on pretrial release in this district on a combined total of
23
     $130,000 in unsecured appearance bonds. See Dkts. 31-33. Additionally, Mr. Fleming has an
24
     appointed third party custodian: Tamika Marie Lands. See Dkt. 30. Mr. Fleming is in
25
     compliance with his conditions of release. One of those conditions of release is location
26
     monitoring. Mr. Fleming is subject to curfew, and therefore must return to his residence each
27
     evening by the specified time, absent a Court-ordered modification.
28

       Stipulation for Temporary Modification of
       Conditions of Pretrial Release; [Proposed] Order
       Case 2:21-cr-00088-JAM Document 37 Filed 09/03/21 Page 2 of 3


1            Mr. Fleming requests, and the parties agree and so stipulate, that his Conditions of
2    Release be temporarily amended to specifically permit him to spend the night at his mother’s
3    home in Concord, CA on Friday, September 3, 2021, following funeral services for his late
4    Uncle. Mr. Fleming’s Uncle passed away recently, and the wake and repast are scheduled for this
5    Friday September 3 and Saturday September 4, respectively, in Richmond, CA. The Pretrial
6    Officer has already approved Mr. Fleming’s out-of-district travel to attend the services, but
7    cannot approve his further request to spend the night after the wake, and before the repast, at his
8    mother’s home in Concord, CA, without a court order. Mr. Fleming would like to spend the night
9    with his mother to keep her company, prepare her dinner, and grieve with her following the
10   wake. He would also like to avoid the round-trip drive to Richmond, CA on two consecutive
11   days. The parties are in agreement with Mr. Fleming’s request, and so stipulate.
12           The proposed temporarily amended condition is attached to this request. The parties do
13   not request a hearing in this matter in light of this stipulation.
14
15                                                       Respectfully submitted,
16   DATED: September 2, 2021                            HEATHER E. WILLIAMS
17                                                       Federal Defender
18
                                                         /s/ Megan T. Hopkins
19                                                       MEGAN T. HOPKINS
                                                         Assistant Federal Defender
20                                                       Attorney for LAWRENCE FLEMING
21
22   DATED: September 2, 2021                            PHILLIP A. TALBERT

23                                                       Acting United States Attorney

24                                                       /s/ Alstyn Bennett
                                                         ALSTYN BENNETT
25
                                                         Assistant United States Attorney
26                                                       Attorney for the United States

27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:21-cr-00088-JAM Document 37 Filed 09/03/21 Page 3 of 3


1                                                        ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Special Conditions of Release for defendant, Lawrence Fleming, be Temporarily Amended such
4    that the he is permitted to spend the night at his mother’s home in Concord, CA on Friday,
5    September 3, 2021. Mr. Fleming shall return to his approved residence in Sacramento, CA no
6    later than the established curfew time on Saturday, September 4, 2021. Mr. Fleming shall further
7    follow all directives of the pretrial services officer, including alternative reporting directives,
8    while he is travelling out of district and spending the night with his mother. All other conditions
9    of pretrial release shall remain in force.
10
11   Dated: September 3, 2021
12                                                        _____________________________________
                                                          CAROLYN K. DELANEY
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
